NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                  LAY ALLEN GERDES, Plaintiff/Appellant,

                                         v.

                   THE CHEVY STORE, Defendant/Appellee.

                              No. 1 CA-CV 21-0347
                                FILED 3-22-2022


            Appeal from the Superior Court in Maricopa County
                           No. CV2020-004974
               The Honorable Margaret R. Mahoney, Judge

                                   AFFIRMED


                                 APPEARANCE

Lay Allen Gerdes, Tempe
Plaintiff/Appellant



                        MEMORANDUM DECISION

Vice Chief Judge David B. Gass delivered the decision of the court, in which
Presiding Judge Paul J. McMurdie and Judge Angela K. Paton joined.


G A S S, Vice Chief Judge:
                      GERDES v. THE CHEVY STORE
                          Decision of the Court

¶1           Lay Allen Gerdes appeals the superior court’s order
dismissing his civil complaint for lack of personal jurisdiction over The
Chevy Store (the Store). We affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2           While searching for vehicles on Craigslist, Gerdes found an
advertisement for a 1991 Cadillac Eldorado in Portland, Oregon. Gerdes
contacted the Store in Portland to negotiate purchasing the car. Gerdes
provided the Store with a $500 deposit over the phone from his home in
Arizona. He then flew to Portland, inspected the car, and paid the $7,250
purchase price.

¶3            According to Gerdes, he quickly discovered issues with the
car. The “radio wasn’t functional,” the passenger fender “seemed to be a bit
off,” and the car had suspension issues. When he returned to Arizona,
Gerdes took the car to a body shop, where a mechanic told him the fender
had been replaced and the car repainted. Gerdes alleged the Store hid the
car’s accident history by performing the repair work itself and avoiding a
Carfax accident report.

¶4            Gerdes filed a civil complaint seeking damages against the
Store. The Store filed a motion to dismiss for lack of personal jurisdiction
under Ariz. R. Civ. P. 12(b)(2). The superior court granted the Store’s
motion to dismiss. Gerdes timely appealed. This court has jurisdiction to
review the superior court’s ruling under article VI, section 9, of the Arizona
Constitution, and A.R.S. §§ 12-120.21.A.1 and 12-2101.A.1.

                                 ANALYSIS

¶5              Gerdes argues the superior court erred in dismissing his
complaint because it had personal jurisdiction over the Store. Though the
Store did not file an answering brief, we exercise our discretion and decline
to treat its failure as a concession of error. See Nydam v. Crawford, 181 Ariz.
101, 101 (App. 1994).

¶6             This court reviews de novo whether the superior court has
personal jurisdiction over a defendant. Ruffino v. Lokosky, 245 Ariz. 165, 168,
¶ 9 (App. 2018). The non-moving party bears the initial burden to make a
prima facie showing of jurisdiction. A. Uberti & C. v. Leonardo, 181 Ariz. 565,
569 (1995). “The plaintiff cannot meet this burden with bare allegations but
must come forward with facts, established by affidavit or otherwise,
supporting jurisdiction.” Van Heeswyk v. Jabiru Aircraft Pty., Ltd., 229 Ariz.
412, 416, ¶ 6 (App. 2012).


                                      2
                      GERDES v. THE CHEVY STORE
                          Decision of the Court

¶7             Personal jurisdiction may be either general or specific.
Williams v. Lakeview Co., 199 Ariz. 1, 3, ¶ 6 (2000). “[A] state may exercise
general jurisdiction . . . over its own citizens . . . and over non-resident
corporations whose activities in the state are ‘systematic and continuous.’”
Plan. Grp. of Scottsdale, L.L.C. v. Lake Mathews Min. Props., Ltd., 226 Ariz. 262,
265, ¶ 13 (2011) (internal citations omitted). “Specific jurisdiction, on the
other hand, is jurisdiction with respect to a particular claim, and requires
sufficient contacts with the forum such that it is reasonable . . . to require
the defendant to defend the particular suit which is brought there.” Van
Heeswyk, 229 Ariz. at 416, ¶ 8 (cleaned up).

¶8            Arizona does not have general jurisdiction over the Store. The
Store has no established physical presence in Arizona. It is in Portland,
Oregon. It does not maintain offices, hold licenses, direct advertisements,
or sell products—including vehicles—in Arizona. In short, the Store’s
affiliations with Arizona are not “so ‘continuous and systematic’ as to
render them essentially at home” in Arizona. See Goodyear Dunlop Tires
Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (citing Int’l Shoe Co. v.
Wash., 326 U.S. 310, 317 (1945)).

¶9            Arizona also cannot assert specific jurisdiction over the Store
because the Store’s Arizona contacts here were, at most, “casual or
accidental.” See Plan. Grp., 226 Ariz. at 266, ¶ 16. Gerdes identifies four
contacts with Arizona: (1) the Store advertised vehicles on an accessible
website, (2) Gerdes provided an initial down payment for the car over the
phone while he was still in Arizona, (3) he signed the sales agreement in
Arizona, and (4) the Store retained counsel in Arizona to defend the suit.
None of the “contacts” he identifies shows the Store “purposefully avail[ed]
itself of the privilege of conducting activities” within Arizona. See Ford
Motor Co. v. Mont. Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1024–25 (2021)
(quoting Hanson v. Denckla, 357 U.S. 235, 253 (1958)).

¶10            Instead, the Store’s Arizona contacts arose through Gerdes’s
activities. To be sure, Gerdes signed the contract and provided a down
payment from his home in Arizona. But the requisite contacts cannot be
established “through the unilateral activities of the plaintiff.” Plan. Grp., 226
Ariz. at 268, ¶ 25. The Store effectuated the entire transaction from its
Portland office, and it advertised the car through Craigslist Portland—not
Phoenix or any other Arizona location. Indeed, Gerdes sought a vehicle on
Craigslist Portland and then flew to Portland to finalize the purchase and
take possession of the car. A local dealership advertising vehicles on a local
website does not subject it to worldwide jurisdiction. See Uberti, 181 Ariz.
at 570 (the contacts between the defendant and the forum state “must come


                                        3
                      GERDES v. THE CHEVY STORE
                          Decision of the Court

about by an action of the defendant purposefully directed toward the forum.”
(quoting Asahi Metal Indus. Co. v. Sup. Ct. of Cal., Solano Cnty., 480 U.S. 102,
112 (1987) (emphasis in original)). Further, retaining counsel to assert a
jurisdictional defense does not establish consent to jurisdiction or minimum
contacts with the forum state. See Plan. Grp., 226 Ariz. at 266, ¶ 16.

¶11            Gerdes also argues the superior court was biased against him
and challenges its attorney-fee award. We understand Gerdes to argue
judicial bias, but Gerdes does not cite any supporting legal authority. See
ARCAP 13(a)(7)(A); Brown v. U.S. Fid. & Guar. Co., 194 Ariz. 85, 93, ¶ 50
(App. 1998) (declining to address a claim made without supporting
authority or argument). Similarly, though Gerdes challenges the superior
court’s attorney-fee award, he does not develop that argument or explain
why the award was unreasonable. Accordingly, we decline to address those
arguments.

¶12           We note our decision does not reach the merits of Gerdes’s
claims in his complaint. If Gerdes chooses to pursue those claims further,
he must do so in a forum with personal jurisdiction over the Store.

                               CONCLUSION

¶13           We affirm.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         4